

Exhibit 10.2




EXHIBIT C



ESCROW AGREEMENT





            ESCROW AGREEMENT (this “Agreement”), dated as of September 27, 2005,
by and between Material Technologies, Inc., a Delaware corporation with its
principal place of business at 11661 San Vincente Blvd., Suite 707, Los Angeles,
CA 90049 (the “Company”);  Gottbetter & Partners, LLP with its principal place
of business at 488 Madison Avenue, New York, NY 10022 (the “Escrow Agent”); and
Birchington Investments Limited, a corporation organized under the laws of the
Territory of the British Virgin Islands with its offices at Suite 621 ½,
Europort, Gibraltar (“Birchington”).



Recitals



                        A.        Simultaneously with the execution of this
Agreement, Birchington and the Company entered into a Stock Purchase Agreement
(the “Purchase Agreement”), dated as of the date hereof and incorporated herein
by reference, pursuant to which the Company has agreed to issue to Birchington
the Shares in exchange for the Birchington Consideration Shares. 



                        B.        The parties have agreed that the Shares and
the Birchington Consideration Shares shall be deposited into escrow pursuant to
this Agreement and the Stock Purchase Agreement.



                        C.        The parties have agreed that additional shares
of the Company’s Common Stock equal to thirty percent (30%) of the number of
Shares (the “Escrow Shares”) shall be deposited into escrow as Downside Price
Protection pursuant to this Agreement and the Stock Purchase Agreement.



                        D.        The Escrow Agent is willing to act as escrow
agent pursuant to the terms of this Agreement with respect to the purchase of
the Shares and the Deposit of the Escrow Shares.



                        E.         All capitalized terms used but not defined
herein shall have the meanings ascribed thereto in the Purchase Agreement.



            NOW, THEREFORE, IT IS AGREED:



                        1.         Deposit into Escrow.    At the Closing Date,
the parties shall deposit into escrow: (i) the Birchington Consideration Shares
by Birchington and (ii) the Shares and the Escrow Shares by the Company. The
Escrow Agent shall hold the Birchington Consideration Shares, the Shares and the
Escrow Shares in escrow when delivered.







C-1

--------------------------------------------------------------------------------





                        2.         Terms of Escrow. (a)  Upon receipt of a
request from Birchington, Birchington and the Company expressly authorize and
direct the Escrow Agent to release the Shares to Birchington.  Upon written
instruction from the Company, the Escrow Agent is expressly authorized and
directed to distribute (i) the Birchington Consideration Shares to the Company
and (ii) if not requested pursuant to the previous sentence, the Shares to
Birchington, and the Escrow Shares shall be retained in escrow.

            (b)      If the Market Value of the Common Stock on the date
occurring one year after Closing (the “One Year Anniversary”) is less than the
Closing Price of the Common Stock, the Target Company shall sell to Birchington
and Birchington shall purchase the number of Escrow Shares (the “Protection
Shares”) equal to (a) the number of Shares multiplied by (b) the Percentage
Decrease, at a purchase price of $.01 per share of the Shares (the “Escrow
Purchase Price”).  The “Percentage Decrease” shall be equal to 1 – Market
Value/the Closing Price. “Market Value” shall be the average of the ten (10)
Closing Bid Prices per share of the Common Stock during the ten (10) Trading
Days immediately preceding the One Year Anniversary. “Closing Price” shall be
the average of the ten (10) Closing Bid Prices per share of the Common Stock
during the ten (10) Trading Days immediately preceding the Closing Date. 



            Within three (3) Business Days of the One Year Anniversary,
Birchington shall (i) send a notice (“Sale Notice”) to the Company and the
Escrow Agent of the Protection Shares to be sold by the Company to Birchington,
if any, and (ii) deposit the Escrow Purchase Price with the Escrow Agent, if
necessary.  Within fourteen (14) Business Days of the Company’s and the Escrow
Agent’s receipt of the Sale Notice and Escrow Agent’s receipt of the Escrow
Purchase Price, the Escrow Agent is authorized and directed (i) to pay the
Escrow Purchase Price to the Company, if any, (ii) to deliver the Protection
Shares, if any, to Birchington and (iii) to deliver the remaining Birchington
Escrow Shares, if any, to the Company.

            (c)      The Company and Birchington hereby expressly authorize the
Escrow Agent at the Closing and before the Escrow Agent distributes the
Birchington Consideration Shares to the Target Company, to deduct from the
Birchington Consideration Shares or from the proceeds of any sales of the
Birchington Consideration Shares (i) any unpaid legal fees or disbursements of
Gottbetter & Partners, LLP due under the Stock Purchase Agreement, and (ii) any
other fees owed to Hunter Wise Securities, LLC and/or Hunter Wise Financial
Group, LLC, in respect of its acting as non-exclusive corporate financial
advisor to the Target Company, in connection with its purchase of Birchington
Consideration Shares provided that the Company has forwarded to the Escrow Agent
a written authorization executed by the Company.

            3.         Duties and Obligations of the Escrow Agent.

                        (a)        The parties hereto agree that the duties and
obligations of the Escrow Agent shall be only those obligations herein
specifically provided and no other.  The Escrow Agent’s duties are those of a
depositary only, and the Escrow Agent shall




C-2

--------------------------------------------------------------------------------





incur no liability whatsoever, except as a direct result of its willful
misconduct or gross negligence in the performance of its duties hereunder.

                        (b)        The Escrow Agent may consult with counsel of
its choice, and shall not be liable for any action taken, suffered or omitted to
be taken by it in accordance with the advice of such counsel.



                        (c)        The Escrow Agent shall not be bound in any
way by the terms of any other agreement to which Birchington and the Company are
parties, whether or not the Escrow Agent has knowledge thereof, and the Escrow
Agent shall not in any way be required to determine whether or not any other
agreement has been complied with by Birchington and the Company, or any other
party thereto.  The Escrow Agent shall not be bound by any modification,
amendment, termination, cancellation, rescission or suppression of this
Agreement unless the same shall be in writing and signed jointly by Birchington
and the Company and agreed to in writing by the Escrow Agent.



                        (d)       If the Escrow Agent shall be uncertain as to
its duties or rights hereunder or shall receive instructions, claims or demands
which, in its opinion, are in conflict with any of the provisions of this
Agreement, the Escrow Agent shall be entitled to refrain from taking any action
other than keeping safely the Consideration (as defined below) or taking certain
action until the Escrow Agent is directed otherwise in writing jointly by
Birchington and the Company or by a final judgment of a court of competent
jurisdiction.



                        (e)        The Escrow Agent shall be fully protected in
relying upon any written notice, demand, certificate or document which the
Escrow Agent, in good faith, believes to be genuine.  The Escrow Agent shall not
be responsible for the sufficiency or accuracy of the form, execution, validity
or genuineness of documents or securities now or hereafter deposited hereunder
or of any endorsement thereon, or for any lack of endorsement thereon, or for
any description therein; nor shall the Escrow Agent be responsible or liable in
any respect on account of the identity, authority or rights of the persons
executing or delivering or purporting to execute or deliver any such document,
security or endorsement.



                        (f)        The Escrow Agent shall not be required to
institute legal proceedings of any kind and shall not be required to defend any
legal proceedings which may be instituted against it or in respect of the
Consideration.



                        (g)        If the Escrow Agent at any time, in its sole
discretion, deems it necessary or advisable to relinquish custody of any of the
securities (to the extent delivered to the Escrow Agent pursuant hereto, the
“Consideration”), it may do so by delivering the same to another person that
agrees to act as escrow agent hereunder and whose substitution for the Escrow
Agent is agreed upon in writing by Birchington and the Company; provided,
however that such successor Escrow Agent must be resident in the United States.
If no such escrow agent is selected within three (3) business days after the
Escrow Agent gives notice to Birchington and the Company of the Escrow Agent’s
desire





C-3

--------------------------------------------------------------------------------





to so relinquish custody of the Consideration and resign as Escrow Agent, then
the Escrow Agent may do so by delivering the Consideration to the clerk or other
proper officer of a state or federal court of competent  jurisdiction situate in
the state and county of New York.  The fee of any  court officer shall be borne 
by the Company.  Upon such delivery, the Escrow Agent shall be discharged from
any and all responsibility or liability with respect to the Consideration and
this Agreement and each of the Company and Birchington shall promptly pay all
monies it may owe to the Escrow Agent for its services hereunder, including, but
not limited to, reimbursement of its out-of-pocket expenses.



                        (h)        This Agreement shall not create any fiduciary
duty on the Escrow Agent’s part to Birchington or the Company, nor disqualify
the Escrow Agent from representing  either party hereto in any dispute with the
other, including any dispute with respect to the Stock Purchase Agreement;
provided, however, that in the event of such dispute, the Escrow Agent shall
have the right to commence an interpleader action in any court of competent
jurisdiction of the state of New York or of the United States located in the
county and state of New York, deposit the Consideration with such court.



                        (i)         The parties acknowledge and agree that the
Escrow Agent is counsel to Birchington and not to the Company.  The Company
agrees to, and agrees not to object to, the Escrow Agent’s engagement as Escrow
Agent hereunder.



                        (j)         Upon the full performance of this Agreement,
the Escrow Agent shall be deemed released and discharged of any further
obligations hereunder.



            4.         Indemnification.



                        (a)        Birchington hereby indemnifies and holds free
and harmless the Escrow Agent from any and all losses, expenses, liabilities and
damages (including but not limited to reasonable attorney’s fees, and amounts
paid in settlement) resulting from claims asserted by the Company against the
Escrow Agent with respect to the performance of any of the provisions of this
Agreement.



                        (b)        The Company hereby indemnifies and holds free
and harmless the Escrow Agent from any and all losses, expenses, liabilities and
damages (including but not limited to reasonable attorney’s fees, and amount
paid in settlement) resulting from claims asserted by Birchington against the
Escrow Agent with respect to the performance of any of the provisions of this
Agreement.



                        (c)        Birchington and the Company, jointly and
severally, hereby indemnify and hold the Escrow Agent harmless from and against
any and all losses, damages, taxes, liabilities and expenses that may be
incurred by the Escrow Agent, arising out of or in connection with its
acceptance of appointment as the Escrow Agent hereunder and/or the performance
of its duties pursuant to this Agreement, the Stock Purchase Agreement and the
securities, including, but not limited to, all legal costs and expenses of the
Escrow Agent incurred defending itself against any claim or liability in




C-4

--------------------------------------------------------------------------------





connection with its performance hereunder, provided that the Escrow Agent shall
not be entitled to any indemnity for any losses, damages, taxes, liabilities or
expenses that directly result from its willful misconduct or gross negligence in
its  performance as Escrow Agent hereunder.



                        (d)       In the event of any legal action or proceeding
involving any of the parties to this Agreement which is brought to enforce or
otherwise adjudicate any of the rights or obligations of the parties hereunder,
the non-prevailing party or parties shall pay the legal fees of the prevailing
party or parties and the legal fees, if any, of the Escrow Agent.



            5.         Miscellaneous.



                        (a)        All notices objections, requests, demands and
other communications sent to any party hereunder shall be deemed duly given if
(x) in writing and sent by facsimile transmission to the Person for whom
intended if addressed to such Person at its facsimile number set forth below or
such other facsimile number as such Person may designate by notice given
pursuant to the terms of this Section 5 and (y) the sender has confirmation of
transmission:

                        (i)         If to the Company:                 Robert M.
Bernstein
                                                           
                      Material Technologies, Inc
                                                         
                        11661 San Vicente Blvd., Suite 707
                                                         
                        Los Angeles, CA 90049
                                                         
                        Attn: Robert M. Bernstein
                                                          
                       Tel: (310) 208-5589
                                                                                 
Fax: (310) 473-3177

                        (ii)        If to Birchington:                    
Birchington Investments Limited
                                                                       
          Suite 621 ½
                                                                       
          Europort, Gibraltar
                                                                       
          Attention: Cecilia Gatus
                                                                       
          Telephone: 00 350 4 3339
                                                                       
          Facsimile: 00 350 4 9450

                        (iii)       If to the Escrow Agent:           Gottbetter
& Partners, LLP
                                                                                  488
Madison Ave.
                                                                                  New
York, New York 10022
                                                                                  Attn: 
Adam S. Gottbetter, Esq.
                                                                                 
Tel:  (212) 400-6900
                                                                                 
Fax:  (212) 400-6901

                        (b)        This Agreement has been prepared, negotiated
and delivered in the state of New York and shall be governed by and construed
and enforced in accordance with the laws of the state of New York applicable to
contracts entered into and performed entirely within New York, without giving
effect to the principles of New York law relating to the conflict of laws.



C-5

--------------------------------------------------------------------------------





                        (c)        This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.



                        (d)       This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns.  The
assignment by a party of this Agreement or any rights hereunder shall not affect
the obligations of such party under this Agreement.



            6.         Termination of Escrow.   The term of this Escrow
Agreement shall begin upon the date hereof and shall continue until terminated
upon the earlier to occur of (i) the performance of the Escrow Agent of all its
duties hereunder or (ii) the written agreement of the parties to terminate this
Agreement.  Upon the termination of this Escrow Agreement pursuant to subsection
(ii), the Escrow Agent shall distribute any of the Birchington Escrow Shares
then held by it pursuant to the terms of the written agreement of the parties.





[ SIGNATURE PAGE FOLLOWS ]






















C-6

--------------------------------------------------------------------------------





            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be signed the day and year first above written.


                                                            The Company:

                                                            Material
Technologies, Inc.

                                                            By:
______________________________
                                                            Name:  Robert M.
Bernstein
                                                            Title:   President


                                                            Birchington:

                                                            Birchington
Investments Limited

                                                            By:
__________________________
                                                            Name:
_______________________
                                                            Title:  
________________________


                                                            Escrow Agent:

                                                            Gottbetter &
Partners, LLP

                                                            By:___________________________
                                                            Name: Adam S
Gottbetter
                                                            Title: Managing
Partner



















C-7

--------------------------------------------------------------------------------